631 F.2d 1263
Roy P. McDONALD, Plaintiff-Appellant,v.SUN OIL COMPANY (DELAWARE), Defendant-Appellee.Robert H. GRAY, Jr., Plaintiff-Appellant,v.CHEVRON OIL COMPANY, Defendant-Appellee,Herbs' Welding, Inc., and United States Fidelity andGuaranty Company, Third-Party Defendants.Amelia Price WALKER, Individually and as natural tutrix ofCarla Walker et al., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee,Edgar M. Williams, Third-Party Defendant.Dale J. BOUDREAUX, Plaintiff-Appellant,v.BEKER INDUSTRIES CORPORATION, Defendant-Appellee,v.MECHANICAL SERVICES, INC., Third-Party Defendant.
Nos. 78-2013, 78-2226, 78-3083 and 78-3369

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Dec. 4, 1980.
Appeal from the United States District Court for the Eastern District of Louisiana; Jack M. Gordon, Judge.
Appeals from the United States District Court for the Western District of Louisiana; Nauman S. Scott, Chief Judge.
Appeal from the United States District Court for the Eastern District of Louisiana; Morey L. Sear, Judge.


1
Nelson J. Cantrelle, Jr., Gretna, La., for McDonald.


2
Bienvenu, Forster, Ryan & O'Bannon, Hugh M. Glenn, Jr., Michael R. Sistrunk, New Orleans, La., for Sun Oil Co.  (Delaware).


3
Christopher J. Roy, T. Gerald Henderson, James J. Brady, Alexandria, La., for Gray.


4
McLoughlin, Barranger, Provosty & Melancon, Lloyd C. Melancon, New Orleans, La., for Chevron Oil Co.


5
Jimmie C. Peters, Jena, La., for Walker.


6
Edward L. Shaheen, U.S. Atty., D. H. Perkins, Jr., Asst. U.S. Atty., Shreveport, La., for U. S. A.


7
John H. Brooks, Gretna, La., for Boudreaux.


8
John R. Peters, Jr., New Orleans, La., for Beker Industries Corp.


9
Before BROWN, TJOFLAT and FRANK M. JOHNSON, Jr., Circuit Judges:

PER CURIAM:

10
In light of this Court's recent opinion in Blanchard v. Engine & Gas Compressor Services, Inc., 613 F.2d 65 (5th Cir.1980), we remand the above-captioned cases to the District Courts.  The District Courts shall reconsider and take such further action thereunder as they deem appropriate, including further evidentiary hearings with or without a jury, as appropriate, if additional evidence is deemed necessary.1


11
REMANDED WITH DIRECTIONS.



1
 The District Court shall, by appropriate findings, conclusions and recommendations filed in the District Court, advise this Court by supplemental record of the action taken.  In the meantime the Court of Appeals will retain jurisdiction of the case to review such action on supplemental briefs or memoranda